Citation Nr: 1144544	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  05-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1955 to June 1974. His awards and decorations included the Combat Action Ribbon, the Purple Heart Medal, and the Navy Cross. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was the subject of Board remands dated in November 2009 and April 2011. The Board's remand directives have not been accomplished and the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). VA will notify the appellant if further action is required.


REMAND

In its April 2011 remand, the Board directed that a qualified urologist or oncologist review the claims file and prepare a medical opinion as to whether disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death. See Hyder v. Derwinski, 1 Vet. App. 221 (1991) (the duty to assist includes providing additional VA examinations by a specialist when recommended). The remand also stated, "The reviewing physician will state his area of medical specialty. If the reviewing physician is not a urologist or an oncologist[,] the physician will state his or her experience and training in the treatment and diagnosis of penile cancer."

The claims file was scheduled for review in August 2011. Six days prior to the review, correspondence between VA employees acknowledged the remand directives which requested a physician, preferably a urologist or oncologist, review the claims file and proffer an opinion concerning the cause or causes of the Veteran's death. One of the employees determined that the remand directives allowed a medical provider to perform the examination, if a specialist was unavailable, if they provided an explanation their qualifications.

The August 2011 VA opinion was signed by a physician's assistant, who indicated he had "5 years experience in examining and writing disability examinations." He also reported he had "34 years experience in General Medical practice, 5 years experience in teaching both medical and physician's assistant students at Wake Forest University with graduate degrees in Public Health."

The examination report was not signed by a physician; therefore, a remand is necessary in order to afford the Veteran the benefit of an adequate medical review by a physician. See VA Adjudication Procedure Manual M- 21 Part VI, § 1.07(d) ("M-21-1"). When a physician's assistant renders a medical opinion in a VA examination, regular VA procedure requires physician review and signature. See M21-1, Part VI, 1.07(d). VA medical facilities are responsible for ensuring that examiners are adequately qualified and all examination reports must be signed (or electronically signed) by physicians (or clinical or counseling psychologists where applicable).




The United States Court of Appeals for Veterans Claims (the Court) has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required. Stegal, above. The RO did not adequately comply with the terms of the Board's April 2011 remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The AMC/RO must arrange for review of the April 2011 examination report and the claims file by a PHYSICIAN SUCH AS AN ONCOLOGIST OR UROLOGIST, for the purpose of preparing a medical opinion as to whether disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of the Veteran's death.

The following considerations will govern the medical opinion:

(a) The claims file and a copy of this remand will be made available to the reviewing physician, who will acknowledge receipt and review of these materials in any report generated.



(b) The reviewing SPECIALIST PHYSICIAN will state his area of medical specialty. If the reviewing physician is not a urologist or an oncologist, the physician will state his or her experience and training in the treatment and diagnosis of penile cancer.

(c) The reviewing physician will review the claims file and SET FORTH THE CAUSE OR CAUSES OF THE VETERAN'S DEATH.

(d) The reviewing physician will review the service treatment records and terminal treatment records and provide a medical opinion as to whether disease or injury related to the Veteran's period of active service (i.e., events in service or service-connected disorders), singly or in combination, caused or contributed substantially or materially to the Veteran's death. 

THE PHYSICIAN IS ADVISED of the following circumstances and incidents of treatment of the Veteran's period of service from January 1955 to June 1974:

(i) Treatment for severe abdominal pain in August 1962, resulting in hospitalization for renal calculus, which was found not to have existed at the time of entry into service, and included a finding of marked meatus stricture;



(ii) Treatment for pain with constricted urethral meatus in April 1970;

(iii) A transurethral manipulation, calculus, left, and Meatotomy, urethral, performed in April 1970, with left flank tenderness and moderate obstruction of the left collecting system down to the level of the ureterovesicle junction after the surgery;

(iv) A tuberculin test conversion as described in a clinical record dated in June 1971;

(v) A reported history of right flank discomfort over a two to three month period in a February 1973 treatment note, along with urinalysis performed and findings reported and a diagnosis of urinary tract infection and rule out calculus;

(vi) Pain in the flank in February 1973, with e. coli infection;

(vii) Urological illness noted in April 1973;

(viii) Urological illness noted in March 1974;

(ix) Findings at an IVP performed in March 1974, with diagnosis of possible prostatic calculi and incomplete bladder emptying; and 




(x) Results of urinalysis in April 1974. 

The physician is also advised of the following circumstances and incidents that may or may not have bearing on the opinion:

(i) SERVICE-CONNECTED LEFT URETEROLITHIASIS. The Veteran was granted service connection for left ureterolithiasis during his lifetime.

(ii) EXPOSURE TO ASBESTOS. The Veteran's reports of exposure to asbestos while performing welding duties during active service are credible. A description may be found in his Application for Compensation or Pension received in May 2004.

(iii) EXPOSURE TO CERTAIN HERBICIDE AGENTS, TO INCLUDE AGENT ORANGE. Such exposure is presumed under the law and is consistent with the circumstances of the Veteran's combat service as a patrol officer in the inland waterways of Vietnam.

(iv) SERVICE-CONNECTED DIABETES MELLITUS. The Veteran was service-connected for diabetes mellitus at the time of his death, as a consequence of his presumed exposure to Agent Orange during active service.

(e) The examiner is further referred to a medical summary of the etiology and risk factors for penile cancer as provided by the appellant's representative in April 2011.

(f) If the reviewer does not agree with the April 2011 examination conclusions, the reviewer will provide a nexus opinion with supporting rationale.

(g) In all conclusions, the reviewing physician must identify and explain the medical basis or bases, with identification of the evidence of record. The reviewing physician is to specifically address in his or her conclusion the purpose of the examination-TO DETERMINE WHETHER DISEASE OR INJURY RELATED TO SERVICE (I.E., THAT BEGAN DURING, CHRONICALLY WORSENED DURING, OR IS A RESULT OF ANY INCIDENT OF SERVICE), EITHER SINGLY OR IN COMBINATION, CAUSED OR CONTRIBUTED SUBSTANTIALLY OR MATERIALLY TO THE VETERAN'S DEATH.

(h) The reviewing physician is requested to provide a COMPLETE RATIONALE for his or her opinion based on his or her clinical expertise, medical expertise, and established medical principles.




The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the appellant. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include, but are not limited to, whether the examiner was aware of all facts of record; reviewed the claims folder; and whether the examiner explained the factual and medical bases for any opinion.

2. The AMC/RO must ensure the required actions have been accomplished to the extent possible in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998). 

3. After undertaking any other development deemed appropriate, the AMC/RO must readjudicate the remaining issue on appeal. If the benefit sought remains denied, the appellant and her representative must be provided a supplemental statement of the case and an appropriate period of time for a response.

Thereafter, the case should be returned to the Board for further consideration. No action is required of the appellant until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



